Citation Nr: 0415082	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1958.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which granted service 
connection for adhesion of the peritoneum secondary to an 
abdominal shell fragment wound and assigned a 10 percent 
rating effective from October 26, 1999.  In a September 2002 
decision, the Board determined that a 30 percent rating was 
warranted for the veteran's service-connected adhesion of the 
peritoneum.  In a July 2003 Order, the Unites States Court of 
Appeals for Veterans Claims (Court) vacated that portion of 
the September 2002 Board decision which denied entitlement to 
an evaluation in excess of 30 percent for adhesion of the 
peritoneum secondary to an abdominal shell fragment wound and 
remanded the matter to the Board.  In a January 2004 
decision, the Board remanded the issue of entitlement to an 
evaluation in excess of 30 percent for adhesion of the 
peritoneum secondary to an abdominal shell fragment wound to 
the RO for a VA examination.  The requested development has 
now been completed and this matter has been returned to the 
Board for further appellate consideration.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected adhesion of the 
peritoneum secondary to an abdominal shell fragment wound is 
manifested by severe symptomatology during flare-ups, 
including partial bowel obstruction on at least two occasions 
since 1999 with episodes of severe colic distention and 
nausea, requiring hospitalization.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected adhesion of the peritoneum secondary to an 
abdominal shell fragment wound have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7301 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of this 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, current VA treatment records, VA examination 
reports, and testimony from the veteran.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In April 2004, the veteran stated 
that he had nothing further to add to his appeal.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected adhesions of the peritoneum.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, RO letters dated in 
January 2002 and February 2004 explained to the veteran VA's 
duty to assist him in obtaining evidence, what evidence had 
been received, what the evidence must show to support his 
claim, what evidence VA was responsible for obtaining, what 
evidence or information was needed from the veteran, what the 
veteran could do to help with his claim, and where to send 
any additional information or evidence.  The Board therefore 
finds that the notice requirements of the VCAA have been met.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim of 
entitlement to service connection for adhesions of the 
peritoneum was received prior to the enactment of the VCAA 
and the rating decision granting service connection and 
assigning a 10 percent disability evaluation was issued in 
April 2000.  The veteran submitted a timely notice of 
disagreement as to the initially assigned rating and this 
appeal ensued.  Only after that the veteran initiated this 
appeal did |the AOJ, in January 2002, first provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  This information was 
also provided to the claimant in a February 2004 letter from 
the RO.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
initial transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
reviewed and a Supplemental Statement of the Case was 
provided to the appellant.  Additional notice of the VCAA was 
provided to the veteran in February 2004.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letters provided to 
the veteran do not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The January 2002 and February 2004 
RO letters informed the veteran that he was being given the 
opportunity to submit any additional evidence that he would 
like to have the RO consider.  The letters also asked the 
veteran to tell the RO about any additional information or 
evidence he wanted them to obtain on his behalf.  As 
previously noted, the veteran stated that he had nothing 
further to add to his appeal in an April 2004 statement to 
the RO.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3.

The veteran's service-connected adhesion of the peritoneum 
secondary to an abdominal shell fragment wound is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7301, which contemplates adhesions 
of the peritoneum.  A 30 percent rating is warranted for 
moderately severe adhesions of the peritoneum; partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  Severe 
adhesions of the peritoneum with definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage, warrant a 50 percent rating.  

A review of the medical evidence of record demonstrates that 
during a September 1999 VA muscle examination, the veteran 
complained of pulling and pain in the lower abdomen with 
movement, particularly bending and lifting.  He also reported 
some spasms in the right lower abdomen.  The examiner noted 
there were some adhesions over the mid-lower abdominal scar.  
A VA treatment record dated in October 1999 reflects a 
discharge diagnosis of partial small bowel obstruction.  

Upon VA examination dated in March 2000, the veteran denied 
any vomiting, hematemesis or melena.  He reported that it did 
take longer for food to pass through the mid-abdomen and he 
felt distension and pressure in that area after eating.  The 
examiner noted no signs of anemia but did note some 
tenderness in the mid-abdominal area.  Radiological 
examination of the abdomen showed a nonspecific appearing 
abdomen.  

An August 2000 VA clinical record reflects the veteran 
complained of trouble getting his food down.  He denied 
vomiting, nausea, and abnormal stools.  He reported that he 
had lost ten pounds in the last nine months.  He also 
reported a decreased appetite.  An August 2000 computed 
tomography (CT) scan of the abdomen revealed areas of 
vascular calcification superimposed over the right renal 
artery and a small adenoma in the right adrenal gland.  No 
other abnormalities were noted.  An April 2001 CT scan of the 
abdomen showed mild renal gland enlargement, generalized 
atherosclerosis, and spondylosis of the lumber spine, but was 
otherwise unremarkable.  An October 2001 CT scan of the 
abdomen was also normal.  

A May 2002 CT scan of the abdomen showed no significant 
change.  In March 2003, the veteran complained of pain in the 
stomach after eating.  He stated that it felt like it took 
his food too long to digest.  A September 2003 VA clinical 
record reflects the veteran complained of abdominal pain, but 
denied any nausea, vomiting, or diarrhea.  An October 2003 VA 
clinical record demonstrates that the veteran had gained two 
pounds and he was feeling well.  In January 2004, the veteran 
complained of mid-abdominal pain, worse at night.  He also 
reported nausea and constipation.  It was noted that the 
veteran's abdomen appeared bloated.  The veteran was 
hospitalized with a possible small bowel obstruction.  
Diagnoses of partial small bowel obstruction versus atypical 
gastroenteritis were noted, and the veteran's symptoms were 
noted to have resolved.  

Upon VA examination dated in January 2004, the examiner noted 
that the claims file had been thoroughly reviewed.  The 
veteran reported vomiting after eating his food too fast, but 
denied vomiting on a regular basis.  He also denied 
hematemesis or melena.  The veteran did complain of 
constipation and pain in the lower abdomen.  He reported 
being unable to bend over or lift without having sharp pain.  
The examiner noted that the veteran had been hospitalized for 
partial small bowel obstruction in 1999 and again in January 
2004.  It was noted that there had been no significant weight 
gain or loss.  The veteran had mild tenderness to palpation 
over the abdominal scar just right to the midline.  There was 
adherence to the fascia below the scar.  Bowel sounds were 
normal throughout and there were no signs of anemia.  The 
examiner also noted there was no ulcer disease.  The examiner 
noted that a January 2004 colon barium enema study was normal 
as was a January 19, 2004 x-ray of the abdomen which showed a 
nonspecific bowel pattern.  However, a January 16, 2004 
obstructive series showed gaseous distention of the distal 
small bowel and a developing partial small bowel obstruction 
or proximal colonic obstruction could not be excluded.  A 
diagnosis of status post shrapnel wounds to the abdomen with 
residuals of scar adhesions and recurrent partial bowel 
obstruction was noted.  The examiner opined that when the 
veteran was in a state of colic and distention, symptoms were 
moderately severe requiring hospitalization.  The examiner 
noted that this had occurred on two occasions, once in 1999 
and once in January 2004, and they were severe enough to 
require hospitalization.  The examiner stated that therefore, 
during a flare-up, the veteran's symptoms would be considered 
severe.  The examiner noted that there was no evidence of 
severe peritonitis, ruptured appendix, or perforated ulcer. 

Following a thorough review of the medical evidence of 
record, the Board concludes that the symptomatology 
associated with the veteran's service-connected adhesion of 
the peritoneum secondary to an abdominal shell fragment wound 
more nearly approximates to a 50 percent rating in that it 
demonstrates partial bowel obstruction on at least two 
occasions since 1999 with episodes of severe colic distention 
and nausea.  Furthermore, the February 2004 VA examiner 
opined that the veteran's symptoms would be considered severe 
during a flare-up.  Thus, with all reasonable doubt resolved 
in favor of the veteran, the Board concludes that a 50 
percent rating for service-connected adhesion of the 
peritoneum secondary to an abdominal shell fragment wound is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected adhesion 
of the peritoneum secondary to an abdominal shell fragment 
wound results in marked interference with employment or 
frequent periods of hospitalization.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 50 percent evaluation for adhesion of the 
peritoneum secondary to an abdominal shell fragment wound is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



